Citation Nr: 9918128	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease and hiatal hernia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty for more than 22 years 
prior to his retirement in April 1983.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma. 

In a January 1999 letter the veteran withdrew his request for 
a hearing before a Member of the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran developed chronic gastroesophageal reflux 
disease and hiatal hernia in service.


CONCLUSION OF LAW

Gastroesophageal reflux disease and hiatal hernia were 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran seeks service connection for gastroesophageal 
reflux disease and hiatal hernia.  The veteran's service 
medical records indicate that in January 1976 the veteran was 
treated for complaints of spitting up blood.  The veteran 
reported hyperacidity symptoms and frequent indigestion.  The 
diagnosis was acute gastritis.  The veteran was given a 
recommended diet and prescribed Maalox and Donnatal.

March 1995 VA outpatient treatment records indicate that the 
veteran had gastritis. 

On VA psychiatric examination in May 1997 the veteran 
reported a history of hiatal hernia.  

The veteran underwent a VA upper endoscopy at a VA facility 
in October 1997.  He was noted to have severe esophagitis and 
hiatal hernia.  The veteran was advised to change his diet 
and was prescribed medication.

A May 1998 statement from a VA physician notes that the 
veteran had severe lifelong gastrointestinal reflux disease.  
The physician remarked that the veteran had been 
symptomatically treated with antacid therapy, but not cured.  
He had severe erosive gastritis and esophagitis which 
required high dose prevacid therapy.  The veteran reported 
that he had been treated in service for hematemesis with 
associated gastritis.  The diagnosis was consistent with and 
almost undeniably related to the acid dependent esophagitis 
that the veteran had presently.  The examiner further noted 
that endoscopy findings substantiated the veteran's report 
that he had treated himself with Maalox and other antacids on 
a regular basis.  The VA examiner finally stated that given 
the present diagnosis of gastrointestinal reflux disease, 
requiring proton pump inhibitor therapy, it was most 
reasonable to assume that the condition existed in 1976 as 
stated and persisted for the ensuing 20 years to a greater or 
lesser extent, but nevertheless existed throughout that 
period.

Although the May 1998 VA medical statement indicates that the 
veteran's gastrointestinal reflux disease is lifelong, the 
record does not contain clear and unmistakable evidence that 
the veteran's gastrointestinal disability existed prior to 
service.  Therefore, the presumption of soundness has not 
been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  Since 
the service medical records reveal that the veteran had 
gastrointestinal disease during service, since the veteran 
currently has gastrointestinal disease, and since a VA 
physician has stated that it is likely that the veteran's 
current gastrointestinal disease is related to service, the 
Board finds that service connection for gastroesophageal 
reflux disease and hiatal hernia is warranted. 


ORDER

Entitlement to service connection gastroesophageal reflux 
disease and hiatal hernia is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

